Case 1:18-cv-00332-RPK-RLM Document 11 Filed 11/16/20 Page 1 of 2 PageID #: 41




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
JAMAR POWELL,

                          Plaintiff,                               MEMORANDUM AND ORDER

        -against-                                                   18-CV-00332 (RPK) (RLM)

NEW YORK CITY POLICE DEPARTMENT,
KINGS COUNTY HOSPITAL, BRONX
LEBANON HOSPITAL, and BROOKDALE
HOSPITAL,

                           Defendants.
---------------------------------------------------------------X
RACHEL P. KOVNER, United States District Judge.

        Plaintiff Jamar Powell brought this lawsuit while incarcerated at Rikers Island in 2018. On

August 31, 2020, the Court granted plaintiff’s request to proceed in forma pauperis but dismissed

the complaint under 28 U.S.C. § 1915(e)(2)(B). The Court granted plaintiff leave to file an

amended complaint within 30 days. See Aug. 31, 2020 Order (Dkt. #9).

         The Court’s August order was mailed to plaintiff’s last known addresses at the Brooklyn

Detention Complex and the George R. Vierno Center on Rikers Island. On September 28, 2020,

one of the envelopes was returned, marked “Discharged,” and labeled with the United States Postal

Service notation “Return to Sender / Attempted – Not Known / Unable to Forward.” See Mailed

Copy of Aug. 31, 2020 Order (Dkt. #10). The New York State Department of Corrections and

Community Supervision website indicates that plaintiff was released from state custody on July

13, 2020. Inmate Lookup, New York State Dep’t of Corrections and Community Supervision,

http://nysdoccslookup.doccs.ny.gov/GCA00P00/WIQ3/WINQ130 (last visited Nov. 16, 2020).

        This action is dismissed. Plaintiff has not filed an amended complaint within the 30-day

period permitted under the August order. While plaintiff may not have received the order because



                                                        1
Case 1:18-cv-00332-RPK-RLM Document 11 Filed 11/16/20 Page 2 of 2 PageID #: 42




of a change in address, that possibility does not render the August order inoperative. Litigants are

responsible for ensuring that accurate address information is on file with the Court. See Citak v.

More Consulting Corp., No. 17-CV-6049, 2018 WL 5311411, at *2 (E.D.N.Y. Oct. 25, 2018)

(collecting cases). Where a plaintiff misses the deadline for filing an amended complaint to

remedy pleading defects, and the Court has “no way of contacting” the plaintiff due to his failure

to provide an up-to-date address, the Court is left with “no choice but to dismiss his action.”

Newland v. Warden of Otis Bantam Corr. Ctr., No. 16-CV-725, 2018 WL 3489572, at *1

(E.D.N.Y. July 19, 2018); see Spaulding v. Figeroux, No. 16-CV-1040, 2016 WL 11645382, at *1

(E.D.N.Y. May 17, 2016) (dismissing case after order granting leave to amend was returned

undeliverable and pro se plaintiff failed to amend); see also Gonzalez v. Walker, No. 10-CV-2896,

2011 WL 534358, at *1 (E.D.N.Y. Jan. 6, 2011) (“When a pro se litigant fails to provide the court

with notice of a change of address and misses an important deadline as a result of this failure, a

court may deny that litigant relief.”).

       Accordingly, the action is dismissed.         The Court certifies pursuant to 28 U.S.C.

§ 1915(a)(3) that any appeal would not be taken in good faith and therefore in forma pauperis

status is denied for purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45

(1962). The Clerk of Court is directed to enter judgment and close this case.

       SO ORDERED.

                                              /s/ Rachel Kovner
                                              RACHEL P. KOVNER
                                              United States District Judge

Dated: November 16, 2020
       Brooklyn, New York




                                                 2
